Title: [Diary entry: 10 November 1789]
From: Washington, George
To: 

Tuesday 10th. Left Hartford about 7 Oclock & took the Middle Road (instead of the one through Middleton which I went). Breakfasted at Worthington in the Township of Berlin, at the House of one Fuller. Bated at Smiths on the plains of Wallingford 13 Miles from Fullers, which is the distance Fullers is from Hartford—and got into New Haven which is 13 Miles more, about half an hour before Sun-down. At this place I met Mr. Gerry in the Stage from New York who gave me the first certn. acct. of the health of Mrs. Washington.